—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered December 20, 1993, convicting him of reckless endangerment in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People, we find that the evidence was legally sufficient to establish the defendant’s guilt of reckless endangerment in the first degree and criminal possession of a weapon in the second and third degrees (see, People v Contes, 60 NY2d 620). It is well *446settled that the resolution of issues of credibility, as well as the weight to be accorded to the evidence presented are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94), and its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we find that the jury’s verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was neither illegal nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Miller, J. P., Sullivan, Santucci and Joy, JJ., concur.